Eobinson, J.
(dissenting in part). Within the past ten years many of the states have passed workingmen’s compensation or wage earners’ accidental insurance acts, which have been well sustained and approved by the courts. In this case it would be easy to write a book by quoting freely from the numerous statutes and decisions on workmen’s compensation acts, or, more properly, wage earners’ accidental insurance acts; but, so far as known to the writer, the decisions have little bearing on our act, because it is so different from the other acts.
The compensation or insurance act is to be liberally construed: Its purpose is beneficent and remedial and within the scope of proper state legislation. The purpose of such an act is to make a business that is hazardous and dangerous bear the inherent risks of personal injury arising in the course of the employment, regardless of ordinary negligence; also, to do away with long-continued and vexatious litigation and the exorbitant claims of personal-injury lawyers, who commonly take half the sum recovered, as if they had sustained half the injury. Then, as it were, they move heaven and earth to procure a verdict and to sustain it, and often stand in the way of a settlement of great benefit to the injured party.
The relators show they employ only two persons in the capacity of typewriters, and that the occupation is in no way dangerous or hazardous, and that the same is true of all the ordinary clerical occupations, and that on all such occupations the bureau has levied and demanded *333a tax or premium for risks which do not exist, which is the taking of property in an arbitrary manner and without due process of law. The most material parts of the act in question and its title are as follows:
The title: An Act Creating the Workmen’s Compensation Fund for the Benefit of Employees Injured and Dependents of Employees Killed in Hazardous Employment.
Sec. 2. Hazardous employment means any employment in which one or more employees are regularly employed in the same business or in or about the same establishment, except agricultural, domestic service, and common carriers by steam railroads.
Sec. 3. That from and after July, 1919, it shall be the duty of the workmen’s compensation bureau to disburse compensation from the workmen’s compensation fund to any employee subject to the act for injuries arising in the coui’se of his employment.
Sec. 5. In the month of July of each year every employer carrying on a hazardous employment, as defined by this act, shall mail to the bureau a statement giving the number of his employees, the kind of employment, and the wages paid to each of them.
Sec. 6. Every employer subject to this act shall pay annually to the bureau the amount of premium determined and fixed by the bureau, the amount to be determined by the classification, rules, and rates made and published by the bureau.
Sec. 9. Employers who comply with this act are not liable to damages for any injury or death of their employees.
We should note well that no amount is payable until the rules and rates have been “made and published,” and thus far no rates have been published. However, it is true the bureau has employed a party from Ohio to make the rates for $3,600, and to give advice concerning the same for $1,500 a year. He has made about 1,400 different rates, which the bureau has adopted and kept without publishing the same, though it has collected about $500,000.
In the state of Washington there are forty-two classes of rates fixed by statute and expressed by figures indicating a decimal part of the pay roll. 3 Bern. & Bal. Code, § 6604. The rates are classified and expressed thus:
*334Tunnels; bridges; ditches; sewers; house moving; house wreck-
iron and steel frame structures ..........................080
Shaft making .........................................060
Carpenter work .......................................035
In that way any hazardous industry is charged with a specific rate, which is not left to the conjecture of any expert or bureau.
In Washington each rate commences with a decimal .0, which means that the premium is less than 1 per cent of the pay roll, but in North Dakota the rates are much higher than in Washington, and not one of the 1,400 rates commences with a decimal .0. Here are a few specimens of the North Dakota rates on the pay roll. . , ,
Coal mining, lignite.........,..........................• 4.95
Carpenter work — in shop .............................. 2.13 " " —out of shop .......................... 4.35
Newspaper offices ......................................40
Stores, wholesale and retail .............................60
Insurance agencies .....................................65
Clerical and office employees ............................20
Hotels ...............................................85
Eestaurants .......................................... .10
Domestic service .................................... .10
The principal objection to the act in question and the procedure under it are as follows:
(1) The title of the act relates only to hazardous business. Hence, so far as the act relates to a nonhazardous business, it is not within the title. In the body of the act the word “hazardous” is given a meaning unknown to the English language. It defines the words “hazardous employment” to mean any employment in which one or more persons are regularly employed in the same business or establishment, with the exception of agriculture, domestic service, and steam railroads; but as there can be no employment in which there is not one or more persons, the act does, in effect, declare that every employment, is hazardous, with the exceptions stated, which declaration is absurd. Section 61 of the Constitution makes the title of paramount impor-*335lance. Its function is to indicate to the public and the legislature the subject of the legislation contained in the act. The words used in the title cannot be varied or changed by reference to the body of the act. Erickson v. Cass County, 14 N. D. 494, 92 N. W. 841. In the title of an act the legislature must use English words in their ordinary and accepted meaning. They may not use Greek or Latin" and then explain the words in the body of the act.
(2) Now the Constitution provides all laws of a general nature must have a uniform operation. § 11. The act in question is of a general nature and its operation is not uniform. It excepts agriculture, domestic service, and steam railroads. It was passed by a farmer legislature, which did not care to impose on themselves the burdens of compulsory insurance for their employees. It is an act for the cities, and not for the country. The farmer legislature had no interest in the rates, and hence the rate-making power was delegated to a bureau, and it let out the job to a nonresident, who had no interest in the rates only to make them in keeping with his compensation of $5,100. Under the liberal power given by the statute the bureau might have fixed the compensation at $30,000 or $40,000. However, this court has held void a statute giving the secretary of state power to use all the motor vehicle tax for its collection. State ex rel Fargo v. Wetz, 40 N. D. 299, 5 A.L.R. 731, 168 N. W. 845.
(3) Under the statute the ratemakers do act as lawmakers, and levy a tax on a large class of persons without giving them a hearing, and the rates made are, to a large extent, arbitrary. To impose excessive rates for insurance against real hazards or to impose any rates or premiums when there is no hazard is to impose a burden without a corresponding benefit; it is to take property without due process of law. To hold otherwise would be to put the employers at the mercy of the ratemakers, and to subject them to loss of property without due process of law, for if a bureau can fix a rate at twice, the amount of a just premium, why not ten times the amount; where is the line of limitation ?
In this case special complaint is made of rates 'fixed on occupations in which there is no inherent risk, the service of typewriters, ordinary clerical help, domestic service, and service in hotels and restaurants; *336and it appears that the rates for hotels and restaurants are nearly 1 per cent of the pay. roll, which is the powder-making rate in Washington. As the business involves no material risk, the rate serves no purpose only to give an excuse for reducing wages and charging exorbitant prices, such as, 10 cents for a cup of tea, coffee, or milk. It gives an excuse for profiteering. We must hold that when power is given to any board without special limitation, the law does always imply a condition that the power must be used in a just and reasonable manner. The legislature itself does not possess arbitrary power to levy a tax or to deprive any person of property, and of course it cannot delegate such power to any board or person.
As the chief reason for state insurance is that it may carry the risk for less than private companies, the state rate must be excessive when it is higher than that of solvent corporations. In this case it does not seem necessary to hold void the Workmen’s Compensation Act, but in regard to proceedings under the act the court should hold and adjudge:
(1) That, without first making and publishing a schedule of rates, the bureau has no authority to demand, receive, or collect any money from any party.
(2) The schedule of rates must be just and reasonable, and not arbitrary, excessive, and vexatious.
(3) In ordinary clerical service, in domestic service, in ordinary hotel and restaurant service, there is no inherent and material risk, and hence there is no reason for any insurance or premium on the business.